UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 10-1589


DANNY ANTONIO JORDAN, SR.,

                 Plaintiff - Appellant,

          v.

GOBO, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:09-cv-00059-nkm-mfu)


Submitted:    August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danny Antonio Jordan, Sr., Appellant Pro Se.  John Ernest
Falcone, PETTY, LIVINGSTON, DAWSON & RICHARDS, Lynchburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny       Antonio     Jordan,       Sr.,        appeals     the     district

court’s     order      granting     summary       judgment       in      favor    of     the

defendant       on   his   action       brought   pursuant       to     the   Fair     Labor

Standards       Act.       We    have    reviewed       the    record     and     find    no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.            Jordan v. Gobo, Inc., No. 6:09-cv-00059-

nkm-mfu (W.D. Va. Apr. 30, 2010).                 In light of this disposition,

we deny the Appellee’s motion to dismiss the appeal for failure

to prosecute.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and    argument      would    not     aid    the     decisional

process.

                                                                                  AFFIRMED




                                            2